Citation Nr: 0621662	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 
35.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and two daughters

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
December 1996.  The veteran died in December 2000; the 
appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from
a January 2002 RO rating decision that denied service 
connection for the cause of
the veteran's death and also denied entitlement to DEA under 
the provisions of
38 U.S.C. Chapter 35.  The appellant filed a Notice of 
Disagreement (NOD) in May
2002, and the RO issued a Statement of the Case (SOC) in 
March 2003.  The
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in May
2003.

In December 2003, the appellant and her two daughters 
testified during a hearing before the RO's Decision Review 
Officer, and, in March 2006, the appellant and one daughter 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  All notification action and development action needed to 
fairly adjudicate each claim on appeal has been accomplished.

2.  The veteran died on December [redacted], 2000, as a result of a 
self-inflicted gunshot wound.

3.  At the time of the veteran's death, service connection 
was in effect for bronchial asthma (rated as 60 percent 
disabling), plantar fasciitis of the right foot (rated as 10 
percent disabling), impingement syndrome of the right 
shoulder (rated as 10 percent, disabling), status post 
anterior cruciate ligament repair of the left knee (rated as 
10 percent disabling), degenerative changes of the lumbar 
spine (rated as noncompensable), lipoma excision scar on the 
abdomen (rated as noncompensable), plantar fasciitis of the 
left foot (rated as noncompensable), and patellofemoral pain 
syndrome of the right knee (rated as noncompensable).  His 
combined disability rating was 70 percent, effective January 
1, 1997.

4.  There is no evidence or allegation that any of the 
veteran's service-connected disorders caused or materially 
contributed to cause his death.

5.  While the appellant attributes the appellant's death to 
PTSD, the veteran did not have any service-connected 
psychiatric disability, and competent medical opinion states 
that it is not likely that PTSD caused the veteran's suicide; 
a diagnosis of PTSD could not be substantiated.


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not
met.  38U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 
3.312 (2005).

2.	The criteria for payment of Survivors' and Dependents' 
Educational Assistance are not met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3030 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims has been accomplished.

In a pre-rating notice letter dated in May 2001, the RO 
informed the appellant and her service representative that to 
establish entitlement to service-connected death benefits, 
the evidence must show three things: (1) the cause of death 
(usually shown by the veteran's death certificate, and 
usually provided by the claimant); (2) an injury, disease, or 
other event in service (discussing the responsibility of the 
RO and the appellant, respectively, in obtaining relevant 
records), and (3) a relationship between the cause of death 
and the injury, disease, or event in service (if not shown on 
the death certificate, then usually shown in a medical 
opinion). A follow-up pre-rating notice letter in December 
2001 informed the appellant that the RO had received the 
death certificate and the veteran's service medical records, 
and informed her of the additional information still needed 
to support entitlement to death benefits.  After each of 
these letters, the appellant and her representative were 
afforded an opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the RO's pre-rating notice letters 
in May and December 2001, and the RO's post-decision follow-
up notice letters in July 2003, May 2005, and August 2005 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  In those documents, 
the appellant was advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The 
documents identified the evidence of record to that point, 
including newly-received evidence, and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom she wished VA to obtain additional 
evidence for consideration.  The May 2005 letter specifically 
requested that the appellant furnish any pertinent evidence 
in her possession.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, in the matters now before the Board, some 
of the documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
the delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because is did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the appellant has been 
notified of what is needed to substantiate her claims, and 
afforded numerous opportunities to present information and/or 
evidence in support of the claim.  As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the appeal.  After the most recent RO notice 
letters in May and August 2005, the appellant was provided an 
opportunity to furnish additional information and/or evidence 
before the RO certified the appeal to the Board.  Thereafter, 
the Board received a letter from the appellant's daughter 
M.P.; however, the points raised in that letter reiterate 
M.P.'s RO hearing testimony.  Because the statement, thus, 
does not contain or constitute new evidence, readjudication 
by the RO was not required.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veterans s service and that disability, degree of 
disability, and effective date pertaining to the disability).  
Pertinent to the claim for service connection for the cause 
of the veteran's death, as noted above, the RO duly notified 
the appellant of the requirement of a medical nexus between 
death and service or a service-connected disability (elements 
two and three), and neither the veteran's status nor a 
disability rating is at issue in this appeal.  While no 
notice as to effective date has been provided, such omission 
is harmless, on these facts.  Id. As indicated below, the 
decision herein denies the appellant's claim for service 
connection for the cause of the veteran's death, and no 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  The 
appellant has not identified, and the file does not indicate, 
that there are any other medical providers having records 
that should be obtained before the claim is adjudicated.  The 
appellant testified before the RO in December 2003 and before 
the Board in March 2006; transcripts of both hearings are of 
record.  The RO also obtained a psychiatric opinion in 
connection with the claim for service connection for the 
cause of the veteran's death.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above that needs to 
be obtained. The record also presents no basis to further 
develop the record to create any additional evidence to be 
considered in connection with either claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with appellate 
adjudication of each claim, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.

II.  Analysis

A.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. 38 C.F.R. § 3.3 12(c)(1). It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

The veteran died on December [redacted], 2000.  The death certificate 
lists the immediate cause of death as a self-inflicted 
gunshot wound to the head; no contributory conditions are 
listed.  An autopsy toxicology report showed a blood-alcohol 
content of 0.15 percent.  The medical examiner investigated 
and reported that the veteran, after spending the day 
drinking beer and making threats about killing his daughters, 
had herded his wife and daughters into the kitchen and 
threatened them with a pistol; he eventually fired two shots 
into the kitchen and then killed himself with the third shot.  
The medical examiner reported that the veteran was known to 
neighbors as very controlling and quick to anger, that he 
would experience extreme mood swings, and that his anger 
would escalate when drinking; the veteran also frequently 
made demeaning comments about his wife and daughters.  The 
medical examiner noted that, according to the veteran's wife, 
the veteran had been a Navy SEAL in the Persian Gulf and 
reportedly suffered some symptoms of PTSD, including fear of 
fireworks and significant mood swings.

During the veteran's lifetime, service connection had been 
established for bronchial asthma (rated as 60 percent 
disabling), plantar fasciitis of the right foot (rated as 10 
percent disabling), impingement syndrome of the right 
shoulder (rated as 10 percent disabling), status post 
anterior cruciate ligament repair of the left knee (rated as 
10 percent disabling), degenerative changes of the lumbar 
spine (rated as noncompensable), lipoma excision scar on the 
abdomen (rated as noncompensable), plantar fasciitis of the 
left foot (rated as noncompensable), and patellofemoral pain 
syndrome of the right knee (rated as noncompensable).  His 
combined disability rating was 70 percent, effective January 
1, 1997.

The record does not show, and the appellant has not asserted, 
that the veteran's existing service-connected disabilities 
caused or materially contributed to his death. 
Rather, the appellant contends that the veteran had 
undiagnosed PTSD due to combat during the Persian Gulf War, 
and that his PTSD resulted in the veteran's behavioral 
problems and eventual suicide.

In support of her claim, the appellant submitted statements 
from neighbors F.J.V. and D.R.V., from neighbors A.F.M. and 
C.S.M., from neighbor C.M, and from sister-in-law R.P. These 
letters generally state, based on the writers' acquaintance 
with the veteran, that the veteran had PTSD-like symptoms of 
anger, survivor guilt, and exaggerated startle response, as 
well as a problem with alcohol; the writers recounted that 
the veteran had told them about being a Navy SEAL performing 
covert missions in the Persian Gulf, and the writers stated 
their opinion that the veteran's observed behavior was 
attributable to his reported combat experiences.

In March 2003, the RO forwarded the veteran's claims file to 
a VA psychiatrist to obtain a medical opinion in regard to 
two questions: (1) whether the veteran had PTSD, and (2) 
whether it was as likely as not that PTSD was the cause of 
the veteran's suicide.  The VA psychiatrist reviewed the 
letters submitted by the veteran's neighbors and sister-in-
law, as well as the police report and the statements by the 
veteran's wife (the present appellant).  The physician stated 
that there was no pattern of avoidant behavior noted, and no 
pattern of other symptoms, that would suggest PTSD.  
Accordingly, the psychiatrist indicated that a review of the 
file did not substantiate a diagnosis of PTSD; from the 
evidence, it appeared that there was basically a pattern of 
substance abuse followed by an unfortunate suicide. 
Therefore, the psychiatrist opined that a diagnosis of PTSD 
could not be substantiated, and that it was not likely that 
PTSD was the cause of the veteran's suicide.

During the December 2003 DRO hearing, the appellant testified 
that the veteran was normal before the Persian Gulf War, but 
that he began to exhibit aberrant behavior immediately after 
his return from that war (anxiety, night sweats, insomnia, 
depression, sensitivity to noise, suicide threats).  She 
testified that the veteran had an alcohol problem before the 
war, but that he quit drinking before the war and resumed 
drinking after his return.  The appellant's daughter P.P. 
testified that the veteran was dramatically changed on his 
return from the war, including temper tantrums over trivial 
items and loss of interest in activities that he formerly 
enjoyed, such as Christmas; the veteran also spoke often of 
death and suicide and acted in an obsessive, hyper-
controlling manner toward his family.  The appellant's 
daughter M.P. testified that after his return from the 
Persian Gulf the veteran was severe on the family, and was 
depressed and anxious; in her opinion, the veteran had PTSD 
but he was too proud to seek help so the condition was not 
diagnosed during his lifetime.

In March 2006, the appellant, and her daughter P.P., 
testified before the Board that the veteran's behavior after 
his return from the Persian Gulf War was markedly different 
from his behavior before the war.  The appellant testified 
that after the Persian Gulf War the veteran was anxious, 
prone to crying, unable to watch war movies, and susceptible 
to flashbacks if he heard noise such as firecrackers.  P.P. 
testified that before the Persian Gulf War the veteran 
enjoyed Christmas and birthdays, but those activities ended 
on his return from the war.  P.P. stated that her belief that 
there are sealed records that would prove the veteran 
experienced traumatic events during the war.  The appellant 
and P.P. both testified that the veteran refused to see a 
psychiatrist or a counselor for his symptoms 

The Board notes that the appellant has submitted into 
evidence a copy of the veteran's last will and testament 
(executed in March 1996), but there is nothing in this 
document pertinent to the issues currently on appeal.  
Similarly, the file contains the veteran's treatment records 
from Kaiser Permanente for the period January 1998 to 
November 2000; these records do not show any indication of 
PTSD or other mental disorder and accordingly have no 
evidence relevant to the issues on appeal.

Considering the claim in light of the pertinent evidence 
noted above, the Board finds that service connection for the 
cause of the veteran's death must be denied. A VA 
psychiatrist has rendered an informed opinion, based on 
symptoms as reported by the veteran's family and 
acquaintances by the police report of the veteran's death, 
that the veteran cannot be diagnosed with PTSD, and that it 
is not likely that the veteran's suicide was due to PTSD.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. 
App. 66 (1991). Significantly, neither the appellant nor her 
representative has presented, identified, or even alluded to 
any contrary medical opinion.  

In addition to the medical evidence cited above, the Board 
has carefully considered the assertions of the appellant and 
her daughters that the veteran's death was the result of 
undiagnosed service-connected PTSD.  A layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
questions of diagnosis and etiology of a disability are 
within the province of medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  There is no indication 
that the appellant or her daughters are other than laypersons 
without the appropriate medical training and expertise, so 
they is not competent to provide a probative (persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Similarly, the Board has carefully reviewed the statements by 
the veteran's neighbors and by his sister-in-law, all of 
which describe the veteran as having aberrant symptoms which 
the writers believe show the presence of PTSD.  However, the 
writers of those letters are not shown to be medical 
professionals and are thus not competent to diagnose PTSD.  
Id.  The Board also notes that the VA psychiatrist who 
reviewed those letters in March 2003 found them to be 
evidence against a diagnosis of PTSD, since, in the 
psychiatrist's opinion the totality of the symptoms described 
were, in fact, inconsistent with a clinical diagnosis of 
PTSD.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied. In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.	Entitlement to Survivors' and Dependents' Educational 
Assistance

Survivors and Dependents' Educational Assistance (DEA) is 
provided for the purpose of educating children whose 
education would otherwise be impeded of interrupted by the 
disability or death of a parent from a disease or injury 
incurred or aggravated in military service, and is also 
provided to the surviving spouses of veterans who have died 
of service-connected disabilities. 38 U.S.C.A. § 3500 (West 
2002).

A child is eligible to receive DEA if the parent died of a 
service-connected disability, or died while totally and 
permanently disabled from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  A 
surviving spouse is eligible to receive DEA if the deceased 
spouse died under the above circumstances. 38 U.S.C.A. § 
3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2).

In this case, as explained above, the late veteran did not 
die of a service-connected disability, and he was not 
permanently and totally disabled from a service-connected 
disability at the time of this death.  Hence, the basic 
eligibility requirements for DEA are not met, and the claim 
for those benefits must be denied.







ORDER

Service connection for the cause of the veteran's death is 
denied. 
Survivors' and Dependents' Educational Assistance is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


